Citation Nr: 1533547	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-31 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with early neuropathy of the upper and lower extremities.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.  He is the recipient of the Combat Infantryman Badge and a Purple Heart Medal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDING OF FACT

The Veteran's current hypertension was not manifested during his active military service or for many years thereafter, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or permanently made worse by a service-connected diabetes.


CONCLUSION OF LAW

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with early neuropathy of the upper and lower extremities, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claim. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a January 2008 letter, prior to the initial adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with a VA examination in January 2008 and a VA addendum medical opinion in June 2013.  As the June 2013 VA addendum opinion included a review of the pertinent medical history, a diagnosis, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that while a VA examination and addendum opinion have been performed, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have hypertension during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case for the issue of direct service connection.

The Board is also satisfied as to substantial compliance with its December 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand directed the AOJ to obtain an addendum opinion and to issue a supplement statement of the case.  As these actions have been completed, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.

II.  Service Connection

The Veteran seeks service connection for hypertension and argues that his current disability is related to his service-connected diabetes mellitus, type II, with early neuropathy of the upper and lower extremities.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  (Service connection for coronary artery disease has been granted in this case as presumptive to herbicide exposure.  That presumption does not apply to hypertension.)  Id.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

As noted above, the first element of direct service connection requires evidence of a current disability.  Here, a current diagnosis has been established.  On VA examination in January 2008, the Veteran had a blood pressure reading of 148/99 and was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of hypertension.  The records reveal no complaints of or treatment for hypertension or its associated symptoms.  The October 1968 Report of Medical History denied a history of high or low blood pressure and the October 1968 Report of Medical Examination showed a blood pressure reading of 126/76.  The May 1970 separation Report of Medical History and Report of Medical Examination denied a history of high or low blood pressure and the blood pressure reading was 115/80.

The first post-service relevant complaint of hypertension was in March 2002, where hypertension had been noted since the last year.  Again, the Veteran's active duty ended in 1970.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence and the Veteran has not alleged that his hypertension began in-service.  

Furthermore, the Veteran is not entitled to direct service connection for this claim based on continuity of symptomatology since the first manifestations of hypertension occurred many years after his separation from active service.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. § 3.307(a), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For all of these reasons, service connection on a direct basis is not warranted for hypertension.

The Veteran also seeks service connection for hypertension, as secondary to his already service-connected diabetes mellitus, type II, with early neuropathy of the upper and lower extremities.

As noted above, the first element of secondary service connection requires evidence of a current disability and the Veteran has satisfied this element.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for diabetes mellitus, type II, with early neuropathy of the upper and lower extremities.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  

In January 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his diabetes mellitus.  The VA examiner reported that the Veteran had been diagnosed with diabetes mellitus in 2003 and that he was diagnosed with hypertension in March 2002.  The Veteran's blood pressure reading was 148/99.  The VA examiner concluded that the hypertension did not appear to be secondary to diabetes mellitus.  He did not address aggravation or provide a rationale for his opinion.

In compliance with the Board's December 2012 remand directives, the AOJ obtained a January 2013 addendum opinion to address whether the Veteran's hypertension was caused or aggravated beyond its natural progression by the service-connected diabetes mellitus, type II, with early neuropathy of the upper and lower extremities.  The VA examiner was also asked to address the Veteran's contention that he had high blood sugar prior to his diagnosis of hypertension.  After a review of the record, the VA examiner opined that hypertension was less likely than not due to the service-connected diabetes mellitus, type II, with early neuropathy of the upper and lower extremities.  The examiner elaborated that the hypertension was diagnosed prior to diabetes mellitus, type II, and that there was evidence of elevated blood sugar at approximately the time of the hypertension diagnosis.  However, there was no evidence of nephropathy as evidenced by normal kidney function, which would have been present if hypertension was secondary to diabetes mellitus, type II.  The VA examiner noted that the most common cause of hypertension was essential hypertension.  He added that hypertension was not aggravated by diabetes mellitus, type II, as the Veteran was only on one medication.  The normal progression of hypertension required the use of multiple medications.

In the June 2015 Appellant's Post-Remand Brief, the Veteran's representative cited an internet article by Dr. William White, which noted two links between hypertension and diabetes.  The article stated that there were more patients who had diabetes in the hypertensive population compared to people who have normal blood pressure.  Similarly, people with diabetes have a tendency to get high blood pressure so there was an epidemiological or population-based increase within each of those disease groups.  There also seemed to be a metabolic link between diabetes and high blood pressure due to a resistance in the way the body reacted to insulin, and insulin was not only a good thing because it caused sugar to go into cells, but it also had some bad effects in the sense that it caused salt retention because of its effect on the kidney.  The Board finds the January 2013 VA opinion is more probative than this internet article as the VA opinion was based upon a review of the Veteran's medical history.  The VA opinion also specifically addressed the Veteran's kidney function and resolved that it was normal.  The VA examiner clearly found that the characteristic manifestations of hypertension caused or aggravated by diabetes mellitus, type II, were not present in the Veteran's case.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, in the July 2009 VA Form 9 the Veteran alleged that his hypertension manifested after his high blood sugar readings in the early 2000s.  Therefore, the Veteran's contentions, taken on their face, are against a finding of service connection for hypertension on a direct basis as they concede that the Veteran's hypertension did not manifest until many years after service.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether hypertension was caused or aggravated by service-connected diabetes mellitus, type II, with early neuropathy of the upper and lower extremities) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his hypertension to his service-connected diabetes mellitus, type II, with early neuropathy of the upper and lower extremities have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current hypertension was not related to his service-connected diabetes mellitus, type II, with early neuropathy of the upper and lower extremities.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with early neuropathy of the upper and lower extremities, is not warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, with early neuropathy of the upper and lower extremities, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


